Title: Notes on a Conversation with Benjamin Rush, 10 January 1800
From: Jefferson, Thomas
To: 


Jan. 10. Dr. Rush tells me that he had it from Saml. Lyman that during the XYZ Congress the Federal members held the largest Caucus they have ever had, at which he was present, & the question was proposed & debated whether they  should declare war against France, & determined in the Negative. Lyman was against it.
he tells me that mr Adams told him that when he came on in the fall to Trenton, he was there surrounded constantly by the opponents of the late mission to France. that Hamilton pressing him to delay it, said ‘why, Sir, by Christmas Louis the XVIII. will be seated on his throne’—Mr. A. by whom?—H. by the coalition.—Mr. A. ah! then farewell to the independce of Europe. if a coalition moved by the finger of England is to give a government to France, there is an end to the independance of every country.
